Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 30, 2016

                                       No. 04-16-00432-CV

                       AUDI AG and Volkswagen Group of America, Inc.,
                                       Appellants

                                                 v.

                                 Jesse RIVERA and Kathy Rivera,
                                           Appellees

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CI00118
                             Honorable Larry Noll, Judge Presiding


                                          ORDER
        The parties conducted mediation and reached a settlement agreement on November 10,
2016 in the above referenced cause. On December 22, 2016 the parties filed a “Joint Motion to
Remand Cause to Trial Court to Effectuate Settlement Agreement” pursuant to Rule
42.1(a)(2)(C). See TEX. R. APP. P. 42.1(a)(2)(C). It is ORDERED that this case is ABATED
until February 3, 2017 to permit proceedings in the trial court to effectuate the parties’
agreement. All appellate deadlines are suspended until February 3, 2017. After that time, either
appellants, or the parties jointly, must file a motion to dismiss the appeal, or if the settlement is
not finalized, a motion to reinstate the appeal.

       The request is granted.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court